CHILTON, J.
The decision of this court in Williams v. The State, found reported in 15 Ala. Rep. 259-263, is an authority directly in point to show that the judgment of conviction in this case cannot be supported. It is there said'that the indictment should substantially and with particularity allege the existence of such a state of facts as constitutes the offence denounced by the statute, and that although the proof of these facts might constitute a larceny at the common law, it is not sufficient for the indictment to charge the offence in the general terms sanctioned by precedent.
Let the cause be reversed and remanded, and the prisoner be retained in custody to await a further trial, or until otherwise discharged by due course of law.